COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         MEMORANDUM ORDER ON MOTION TO RECUSE

Appellate case name:      Dov K. Avni a/k/a Dov Avni Kaminetzky v. David A. Newman

Appellate case number:    01-13-00863-CV

Trial court case number: 2010-22875

Trial court:              333rd District Court of Harris County

Date motion filed:        February 6, 2014

Party filing motion:      Appellant

       It is ordered that the motion to recuse is denied.


Judge’s signature: /s/ Terry Jennings
                  Acting for the Court

The Court consists of: Justices Jennings, Keyes, Sharp, Massengale, Brown, and Huddle.




Date: March 4, 2014